Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicants’ amendment
No claim amendments have been provided in Applicants’ response filed 9/9/2021.  Claims 24-44 are pending.
Election/Restriction
Applicant’s election without traverse of Group I in the reply filed on 3/31/2021 was acknowledged.  It is noted that the restriction requirement was withdrawn because it did not appear that it would be an undue burden to examine both the method and the product together in view that similar method steps are performed by the product. 
Claims 24-44, drawn to a computerized method of planning surgery for joint replacement and system to implement the method are currently under examination.
Priority
This application filed 8/30/2018 is a continuation of 13/589981 (now US Patent 10064685) filed 8/20/2012 is a continuation of 12/333109 filed 12/21/2007 (now ABN) and is a CIP of 11/963547 (US Patent 9101394) filed 12/21/2007, which claims benefit to provisional application 60/925269 filed 4/19/2007.
Applicants provide no comments regarding the summarized priority information.


Information Disclosure Statement
It was noted that the listing of references in the specification is not a proper information disclosure statement and noted for example applications listed in [0006] and [0101].  
No comments nor IDS has been provided in Applicants’ response.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 24-44 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10064685 (application 13/589981). 
Response to Applicants’ arguments

With respect to the argument that the instant claims do not recite a computer display, nor a model or representation of two implants on the display, it is acknowledged that the independent claims do not recite the limitation of a computer display, however the instant claims require that ‘a model in virtual space’.  Initially it is noted that literal support for ‘virtual space’ does not appear to exist in the specification, and that it generally appears to provide for support for ‘coordinate space’ and for ‘virtual boundry’ separately.  
With respect to how they are used in modelling, the specification of present application appears to provide that this step for planning is performed and displayed, for example:
“[0077] For any step of a surgical planning process, points, models or/and surfaces can be 
displayed to facilitate the implant component planning.”

providing an obvious embodiment and limitation for the present claims that the modelling is provided on a computer display (as it is directed to a computerized method) for planning consistent with the guidance of the specification.
	With respect to the limitations of ‘automatically fitting the implant relative to at least one of a bone of the joint, a second implant, a cartilage of the patient, or based on a ligament characteristic of the patient’, it noted that dependent claims of ‘685 provide for multiple components, and assessment of articular surface (see claim 36) in the modeling and assessment, including bone and representation of cartilage (see claim 39).  Given that the present claims 
Therefore, for the reasons above and of record, the rejection is maintained.
As noted previously, although the claims at issue are not identical, they are not patentably distinct from each other because the cover substantially the same subject matter. More specifically, the method of both comprises the same steps and scope for the method of surgical planning where a model or representation of two implants is presented on a computer display and positioning of the implants can be adjusted and assessed.  Elements setting forth that the soft tissue is assessed as part of the joint replacement is consistent with assessment of cartilage recited in the claims, and provides for an obvious constraint that would be considered in the joint reconstruction.

Claim 1 from 13/589981 (now US Patent 10064685)(examiner note: in ‘685 are Terminal Disclaimer was filed over 11/963547) is provided for comparison:
1. A surgical planning computerized method comprising:
displaying, by a display device, a representation of a bone and a representation of a first implant component with respect to the representation of the bone; 
displaying, by the display device, a representation of a second implant component, wherein the first implant component and the second implant component are physically separated and not connected to each other; 
generating, by a computer, a positioning constraint to which the computer automatically constrains movement of the representation of the second implant component on the display 
allowing, by a user interface, a user to reposition the representation of the second implant component without repositioning the representation of the first implant component; and-2-  4816-8278-7410.1  Atty. Dkt. No. 051892-0628  
automatically constraining, by the computer, movement of the representation of the second implant component on the display to the positioning constraint.

Claims 24-44 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9101394 (application 11/963547). 
Response to Applicants’ arguments
Applicants provide the same argument for both rejections and as noted above argue that the basis of the rejection fails to correspond to the actual language of the pending claims, noting none of the claims provide for a computer display, nor a model or representation of two implants on the display.  Further, it is argued that the present claims require ‘automatically fitting the implant relative to at least one of a bone of the joint, a second implant, a cartilage of the patient, or based on a ligament characteristic of the patient’.  Applicants’ arguments and claim limitations have been fully considered, but not found persuasive.
Again, with respect to the argument that the instant claims do not recite a computer display, nor a model or representation of two implants on the display, it is acknowledged that the independent claims do not recite the limitation of a computer display, however the instant claims require that ‘a model in virtual space’.  Initially it is noted that literal support for ‘virtual space’ does not appear to exist in the specification, and that it generally appears to provide for support for ‘coordinate space’ and for ‘virtual boundry’ separately.  

“[0077] For any step of a surgical planning process, points, models or/and surfaces can be 
displayed to facilitate the implant component planning.”

providing an obvious embodiment and limitation for the present claims that the modelling is provided on a computer display (as it is directed to a computerized method) for planning consistent with the guidance of the specification.
	With respect to the limitations of ‘automatically fitting the implant relative to at least one of a bone of the joint, a second implant, a cartilage of the patient, or based on a ligament characteristic of the patient’, it noted that claims of ‘394 provide for multiple implant components, and assessment of ‘surface’ between the two components (see claim 1) in the modeling and assessment for the bone in the modelling process.  With respect to the assessment and representation of cartilage the claims of ‘394 provide generically for assessment of the ‘joint’ and given the guidance of the specification and knowledge in the art for a component of a joint, the limitations of cartilage and ligaments being part of a joint appear to be obvious limitations in the assessment and modeling necessary to provide for a proper joint replacement.  Given that the present claims require only one of these, and the claims of ‘394 provide for support of the limitations in the modeling and assessment, these appear to be clear obvious limitations given the guidance of the specification and art of record.
Therefore, for the reasons above and of record, the rejection is maintained.

As noted previously, although the claims at issue are not identical, they are not patentably distinct from each other because the cover substantially the same subject matter. More specifically, the method of both comprises the same steps and scope for the method of surgical 

Claim 1 from 11/963547 (US Patent 9101394) is provided for comparison:
1. A surgical planning method comprising: capturing data, using a tracking system associated with a computing system as a native joint is moved within a range of motion of a joint, the joint comprising a first bone and a second bone, wherein the computing system is further used to perform the steps of: 
representing the first bone of the joint; associating a first implant model with the representation of the first bone; 
representing a second bone of the joint; associating a second implant model with the representation of the second bone; 
based on the captured data, determining a distance from at least one point on a surface of the first implant model to at least one point on a surface of the second implant model at a plurality of angles within the range of motion of the joint; and 
displaying information representative of the respective determined distances at the plurality of angles, wherein the information representative of the respective determined distances at the plurality of angles is displayed in the form of a bar chart indicating at least one of the plurality of angles and the respective determined distance for the at least one of the plurality of angles.
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 24-44 rejected under 35 U.S.C. 103(a) as being unpatentable over Arata et al. (S 2008/0262812 A1), Lavallee et al. (US 20070219561 A1), Quaid  et al. (US 2006/0142657 A1, which is incorporated by reference in Arata), Murphy et al. (US 2008/0208081 A1) and Park et al. (US 2009/0270868 A1) is withdrawn.
Response to Applicants’ arguments
Applicants note the requirements provide by the guidance of MPEP 707, and argue that the basis of the rejection fails to clearly provide for all the limitations of the claims providing a copy of claim 24.
Upon review of the claim limitations and specific teachings of the references provided in the basis of the rejection, it appears that while Arata et al and Lavalle et al provide evidence that a that computerized methods for assessing joints for joint replacement were being practiced, upon review of the claim requirements, the suggestion to provide virtual boundaries that control the movement of a system based on the automatic fitting of an implant were not taught and do not appear to be obvious over the art of record.  Accordingly, the rejection is withdrawn.

Conclusion
No claim is allowed.
The closest art of record is Arata and Lavallee who provide evidence that at the time of filing methods and proposed systems for making sure two bone implants were properly positioned were known.   Generally Arata discloses a surgical planning computerized method comprising: displaying a representation of a bone and a representation of a first implant component with respect to the representation of the bone, and similarly, Lavallee discloses a computer program product including instructions being operable to cause a data processing apparatus to: capturing data representative of a range of motion of a joint associated with a particular individual.  However, the suggestion to provide virtual boundaries that control the movement of a system were not taught and do not appear to be obvious over the art of record.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Joseph Woitach/Primary Examiner, Art Unit 1631